Title: Enclosure: General Account of the Receipts and Expenditures of the Public Monies in the Year 1793, 25 November 1794
From: 
To: 




Dr.
General Account of the Receipts and Expenditures of the Public Monies in the Year 1793.
Cr.


To amount of Expenditures in the year 1793, as stated in page 63
6,582,796.19

By balance in the Treasury on the last day of December 1792,
783,444.51


From which deduct the expenditures of the Trustees for the redemption of the public debt, out of the Interest Fund
 102,818.22

Amount of Receipts in the Year 1793, as stated in page 13
6,450,195.15




6479.977.97




Balance in the Treasury on the last day of December 1793

 753,661.69





Dollars
7,233,639.66
Dollars
7,233,639.66



Comptroller’s Office,November 25th, 1794.
Treasury Department,Register’s Office,November 25th, 1794.
Examined byOliv. Wolcott, Junior, Comptroller.
Stated from the Records of the Treasury
Joseph Nourse, Register

